Case 1:19-cv-01984-RML Document 11-1 Filed 05/03/19 Page 1 of 4 PagelD #: 99

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

X
DEVANDER SINGH, Civil Action No. :
Plaintiff, 1:19-CV-01984-JBW-RML
-against- AFFIDAVIT OF STEPHEN A.
SKOR IN SUPPORT OF
RONALD POLES, MOTION TO REMAND
PENSKE TRUCK LEASING CO., L.P.,
PENSKE TRUCK LEASING CORPORATION,
COSTCO WHOLESALE CORPORATION,
COSTCO WHOLESALE MEMBERSHIP, INC.
and SAHIB S. WALIA,
Defendants.
xX
STATE OF NEW YORK)
) ss.:
COUNTY OF QUEENS)

STEPHEN A. SKOR, ESQ., pursuant to 28 U.S.C. §1746, hereby states under
the penalties of perjury that the following is true and correct:

1. That I am the attorney for DEVANDER SINGH, the plaintiff in this and the
underlying state court action which is subject to the within Notice of Removal, and the
moving party on this remand.

2. That I am an attorney duly admitted to practice law before the State of New
York and the Southern District of New York and have filed a pro hac vice motion to appear
in this case. I meet all requirements to such admission and the fee attendant to making said
motion has been paid and the motion is pending.

3. This affidavit is submitted in support of the instant motion to remand the instant
action back to State Supreme Court, Queens County as there is no subject matter

jurisdiction in this Court, and as it is further untimely and procedurally defective.
Case 1:19-cv-01984-RML Document 11-1 Filed 05/03/19 Page 2 of 4 PagelD #: 100

4, The gravamen of this action is a two vehicle motor vehicle accident that
occurred on June 7, 2018.

5. The plaintiff was a passenger in a car owned and operated by Defendant
SAHIB S. WALIA, which collided with a truck owned and operated by Defendants
RONALD POLES and COSTCO WHOLESALE CORPORATION.

6. The plaintiff filed suit against all defendants, answer was joined, and Bills
of Particulars were served. The case was brought in the State Supreme Court, Queens
County. The plaintiff DEVANDER SINGH and Defendant SAHIB S. WALIA are both
residents of the State of New York.

7. The above pleadings are collectively annexed hereto as Exhibit “A”,

8. Defendant SAHIB S. WALIA made a motion for summary judgment as
against the other defendants on the grounds that the other defendants were one hundred
percent at fault for the happening of the accident as they struck Defendant SAHIB S.
WALIA’s vehicle from behind. The above motion is annexed hereto as Exhibit “B”.

9. The plaintiff conditionally opposed said motion asking the Court to either
find that Defendants RONALD POLES and COSTCO WHOLESALE CORPORATION
were wholly responsible for the accident, or to find that as an innocent passenger that
Plaintiff DEVANDER SINGH should be granted summary judgment against all
defendants, with the degrees of fault between the defendants left to the trial of this action.
The above cross-motion is annexed hereto as Exhibit “C”.

10. Defendant SAHIB S. WALIA partially opposed this cross-motion. Said

opposition is annexed hereto as Exhibit “D”.
Case 1:19-cv-01984-RML Document 11-1 Filed 05/03/19 Page 3 of 4 PagelD #: 101

11. Defendants RONALD POLES and COSTCO WHOLESALE
CORPORATION did not respond to either pending motion, they instead first asked for an
adjournment, and before the return date of the motion they filed the subject Removal
Papers. The Notice of Removal is annexed hereto as Exhibit “E”,

12. I personally contacted defense counsel to ask if they were conceding their
fault in the happening of the accident so that diversity would exist and proper Federal
subject matter jurisdiction might be had in this case.

13. I was told that the defendants intended to contest liability in the Federal
Court and continue the action there. This is despite the fact that there would not be
diversity between the parties, the only possible way this Federal Court would have
jurisdiction.

14. It appears this type of “sharp” and frivolous practice is not unusual for the
Defendant COSTCO WHOLESALE CORPORATION and defense counsel SIMMONS
JANNACE DELUCA, LLP.

15. Herewith please find an affirmation from plaintiffs counsel who was

subjected to a similar frivolous motion in a case entitled Johnson v. Costco Wholesale

 

Corporation (E.D.N.Y. 201 7- Judge Bianco). The affirmation is annexed hereto as Exhibit
“<p

16. In that case, Judge Bianco, seeing through the defendants’ subterfuge,
remanded the case back to the Supreme Court. The Decision ordering remand is annexed
hereto as Exhibit “G”.

17. As set forth in the plaintiff's Memorandum of Law, this action was correctly

brought in Queens County, the Removal papers were untimely, and the plaintiff had, and
Case 1:19-cv-01984-RML Document 11-1 Filed 05/03/19 Page 4 of 4 PagelD #: 102

remains to have, proper jurisdiction in Queens County, while this Court does not have

subject matter jurisdiction over this matter.

Dated: Queens, N.Y.
May 2, 2019

TO:

SIMMONS JANNACE DELUCA, LLP.
Attorneys for Defendants

  

tephen A. Skor, Esq. (1027)

Motion for pro hac vice status pending
114-08 101 Avenue, Second Floor
Richmond Hill, N.Y. 11419
SKORLAW@GMAIL.COM

(718) 850-6992

. 70
Sworn To Before Me This Day Mo, u, 4

DA

Notéry Publics STF ALI YUSAF
NOTARY PUBLIC, STATE OF NEW YORK
Registration No. 02YU6222439
Qualified in Queens County
Commission Expires May 24, 2022

 

 

 

 

 

RONALD POLES and COSTCO WHOLESALE CORPORATION
43 Corporate Drive; Hauppauge, New York 11788-2048

(631) 873-4888

LAW OFFICES OF NANCY L. ISSERLIS
Attorneys for Defendant; SAHIB S. WALIA

36-01 43" Avenue
Long Island City, N.Y. 11101
(718) 361-1514
